Exhibit 10.4

WAIVER AND FIRST AMENDMENT TO LOAN DOCUMENTS

WAIVER AND FIRST AMENDMENT TO LOAN DOCUMENTS (this “Amendment”), dated as of
August 9, 2012, among PROCURIAN USA INC. (f/k/a/ ICG Commerce, Inc.)
(“Procurian”), ICG COMMERCE INVESTMENTS, LLC (“Investments”), PROCURIAN
INTERNATIONAL I LLC (f/k/a ICG Commerce International, LLC) (“International I”),
PROCURIAN INC. (f/k/a ICG Commerce Holdings, Inc.) (“Holdings” and together with
Procurian, Investments and International I, collectively the “Borrower”), and
PNC BANK, NATIONAL ASSOCIATION (the “Bank”).

W I T N E S S E T H:

WHEREAS, the Borrower and the Bank are parties to a letter agreement dated as of
August 3, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”);

WHEREAS, the Borrower has requested that the Bank (i) waive the Loan Agreement’s
requirement that acquisitions be accretive to earnings and cash flow with regard
to Procurian’s acquisition of the stock of Utilities Analyses, Incorporated (the
“Acquisition”) pursuant to that certain Stock Purchase Agreement between the
stock holders of Utilities Analyses, Incorporated and Procurian, (the “Purchase
Agreement”), (ii) extend the Line of Credit Expiration Date from August 2, 2013
to August 2, 2015, (iii) increase the outstanding principal amount of the Term
Loan by $12,999,999.92 and extend the maturity date of the Term Loan from
August 1, 2015 to August 1, 2017, (iv) modify the negative covenant permitting
acquisitions, (v) amend the leverage ratio covenant, (vi) amend the Applicable
Margin definition and (vii) make certain other changes to the Loan Documents;
and

WHEREAS, the Bank has agreed to such requests on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined.

2. Waiver and Consent.

(a) The Borrower has requested that the Bank waive the requirement set forth in
Section C(4)(b) of Exhibit A to the Loan Agreement that acquisitions be
accretive to earnings and cash flow with respect to the Acquisition. The Bank
hereby consents to the Acquisition and waives the limitations of Sections
C(4)(b) of Exhibit A to the Loan Agreement with respect to the Acquisition,
provided that on a pro forma basis after giving effect to the Acquisition there
would be no Event of Default or other event that with the giving of notice or
the passage of time, or both, would become an Event of Default.



--------------------------------------------------------------------------------

(b) The Borrower has requested that the Bank waive any default or Event of
Default arising under Section 6(d) of the Loan Agreement due to the Borrower’s
failure to join Procurian International II LLC, Procurian IP Holdings, LLC,
Media IQ, LLC and Utilities Analyses, Incorporated as a Borrower or Guarantor
under the Loan Documents at the time such Subsidiaries were formed or acquired.
The Bank hereby waives any such default or Event of Default, provided however,
that such waiver is given subject to the condition that the Borrower comply with
its obligations under Section 8(a) of this Amendment.

3. Increase in Existing Term Loan. Pursuant to the Loan Agreement, the Bank made
a Term Loan to the Borrower in an initial principal amount equal to $20,000,000
on August 3, 2010. The Borrower and the Bank hereby agree that, as of the date
hereof, the outstanding principal amount of the Term Loan is $12,000,000.08. On
the date hereof, the Bank agrees to make an additional term loan advance to the
Borrower in a principal amount equal to $12,999,999.92 (the “Additional Term
Loan Advance”) to be used by the Borrower for their general corporate purposes
and to pay costs and expenses of the foregoing transactions. The Borrower hereby
acknowledges and agrees that (i) the Additional Term Loan Advance constitutes a
part of the “Term Loan” as defined in the Loan Agreement and any references to
the Term Loan in the Loan Documents shall include the Additional Term Loan
Advance, (ii) this Amendment neither extinguishes any indebtedness evidenced by
the current Term Note nor affects or impairs the liens and security interests
granted by the Borrower to the Bank in any and all collateral now or hereafter
securing the payment of the Obligations, (iii) the Additional Term Loan Advance
shall be evidenced by and shall bear interest and be payable as provided in the
New Note (as defined herein), which amends and restates the original Term Note
dated as of August 3, 2010 and (iv) the outstanding principal amount of the Term
Loan, after giving effect to the Additional Term Loan Advance, equals
$25,000,000.

4. Other Amendments to Loan Agreement.

(a) The first paragraph of Section 1(A) of the Loan Agreement is hereby amended
by deleting the date “August 2, 2013” and substituting in lieu thereof the date
“August 2, 2015”.

(b) Section 4(B) of the Loan Agreement is hereby amended by deleting the date
“August 1, 2015” and substituting in lieu thereof the date “August 1, 2017.”

(c) Section B(1) of Exhibit A to the Loan Agreement is hereby amended and
restated in its entirety to read in full as follows:

“(1) The Borrower and its Subsidiaries will maintain as of the end of each
fiscal quarter on a consolidated basis a ratio of (a) Total Debt as of the last
day of such fiscal quarter to (b) Adjusted EBITDA for the four-quarter period
ending on the last day of such fiscal quarter of less than or equal to 2.25 to
1.00.”

(d) Section B of Exhibit A to the Loan Agreement is hereby amended by inserting
the new defined terms “Acquired EBITDA” and “Adjusted EBITDA” in the appropriate
alphabetic order, reading in full as follows:

 

2



--------------------------------------------------------------------------------

“‘Acquired EBITDA’ means, with regard to a Person or assets acquired in a
Permitted Acquisition, for any Reference Period (i) the historical EBITDA of
such Person or attributable to such assets for such Reference Period plus
(ii) to the extent approved by the Bank in its reasonable discretion,
adjustments to such historical EBITDA to reflect reasonably identifiable and
factually-supportable cost savings, calculated on a pro forma basis (utilizing
the historical financial results of the Person or assets that are the subject of
the Permitted Acquisition) to be realized in connection with such Permitted
Acquisition, in each case certified by the chief financial officer of the
Borrower that, in the good faith judgment of the management of the Borrower,
have been achieved; provided, however, that for purposes of making the
determination of such historical EBITDA for purposes of clause (i) above for the
first Reference Period for which Acquired EBITDA is being calculated in respect
of any particular Permitted Acquisition, the historical EBITDA of such acquired
Person or attributable to such acquired assets for the portion of such Reference
Period consisting of the full fiscal quarters ending prior to the date of such
acquisition (or on the date of such acquisition in the case when such
acquisition is consummated on the last day of a fiscal quarter) (the “Equalized
Period”), shall be deemed to be earned equally over each fiscal quarter ending
during such Equalized Period (the “Equalized Quarterly Historical EBITDA”) and
such Equalized Quarterly Historical EBITDA shall be used for each subsequent
Reference Period which includes an Equalized Period in respect of such Permitted
Acquisition. Please see Exhibit B hereto to for an illustration, by way of
example, of the foregoing calculation.”

“‘Adjusted EBITDA’ means for any period of four consecutive fiscal quarters
(each a “Reference Period”), EBITDA for such Reference Period, provided that, if
at any time during such Reference Period, the Borrower or any of its
Subsidiaries has consummated a Permitted Acquisition, then Adjusted EBITDA shall
be calculated as (i) EBITDA for such Reference Period plus (ii) the Acquired
EBITDA with respect to the Person or attributable to the assets acquired
pursuant to such Permitted Acquisition, after giving pro forma effect to such
Permitted Acquisition as if it had occurred on the first day of the Reference
Period, but solely to the following extent: (a) if the Acquired EBITDA is equal
to or less than $3,000,000 (including negative Acquired EBITDA) for the four
fiscal quarter period ended immediately prior to the consummation of the
Permitted Acquisition and the Borrower has delivered to the Bank
Borrower-prepared due diligence reports satisfactory to the Bank in its
reasonable discretion for such acquired Person or relating to such acquired
assets (except in the case where the Acquired EBITDA is negative, in which case,
such due diligence reports shall not be required), all of the Acquired EBITDA
(including negative Acquired EBITDA) shall be included in the calculation of
Adjusted EBITDA or (b) if the Acquired EBITDA is greater than $3,000,000 for the
four fiscal quarter period ended immediately prior to the consummation of the
Permitted Acquisition and the Borrower has delivered to the Bank
(I) Borrower-prepared due diligence reports satisfactory to the Bank in its
reasonable discretion for such acquired Person or relating to such acquired
assets, $3,000,000 of Acquired EBITDA shall be included in the calculation of
Adjusted EBITDA, or (II) audited financial statements or independent third-party
due diligence reports satisfactory to the Bank in its reasonable discretion for
such acquired Person or related to such acquired assets, then all of the
Acquired EBITDA shall be included in the calculation of Adjusted EBITDA.”

 

3



--------------------------------------------------------------------------------

(e) Section C(4) of Exhibit A to the Loan Agreement is hereby amended and
restated to read in full as follows:

“(4) The Borrower will not and will not permit its Subsidiaries to make
acquisitions of all or substantially all of the property, assets or equity of
any person, firm, corporation or other entity (each, a “Person”) (or all or
substantially all of the assets constituting a business unit, division, product
line or line of business) unless on a pro forma basis after giving effect to
such acquisition there would be no Event of Default or other event that with the
giving of notice or the passage of time, or both, would become an Event of
Default (a “Permitted Acquisition”).

(f) The Loan Agreement is amended by insertion of a new Exhibit B, reading in
full as set forth on Schedule I to this Amendment.

5. Amendments to Line of Credit Note.

(a) The second sentence of Section 1 of the Line of Credit Note is hereby
amended by deleting the date “August 2, 2013” and substituting in lieu thereof
the date “August 2, 2015”.

(b) The definition of “Applicable Margin” in Section 2 of the Line of Credit
Note is hereby amended and restated in its entirety to read in full as follows:

“‘Applicable Margin’ for any day, with respect to any advance bearing interest
at the Base Rate Option, the LIBOR Option or the Daily LIBOR Rate Option, as the
case may be, is the percentage set forth below in the applicable column and row
corresponding to the Borrower’s ratio of Total Debt to Adjusted EBITDA (as such
terms are defined in the Loan Documents (as hereinafter defined)):

 

Level

  

Total Debt to Adjusted

EBITDA

  Base Rate
Option     LIBOR Option or
Daily LIBOR Rate
Option  

I

   Less than 0.75 to 1.00     0 %      1.50 % 

II

   Greater than or equal to 0.75 to 1.00 but less than 1.50 to 1.00     0 %     
1.75 % 

III

   Greater than or equal to 1.50 to 1.00     0 %      2.00 % 

Notwithstanding anything herein to the contrary, the Applicable Margin will be
adjusted by the Bank as necessary on a quarterly basis as of the first Business
Day (as hereafter defined) of the month following the delivery of the Borrower’s

 

4



--------------------------------------------------------------------------------

Financial Statements (as defined in the Loan Documents) and compliance
certificate for the immediately preceding fiscal quarter as required by the Loan
Documents based upon the ratio of Total Debt to Adjusted EBITDA determined by
the Bank pursuant to those Financial Statements; provided that (i) prior to the
delivery of the Financial Statements for the period ending September 30, 2012,
the Applicable Margin will be Level II, and (ii) thereafter if the Borrower
fails to deliver any such Financial Statements or such compliance certificate as
and when required by the Loan Documents, the Applicable Margin will
automatically be adjusted on the first Business Day of the month following the
due date for such Financial Statements to the highest Applicable Margin and will
stay at such rate until the first Business Day following the month in which such
Financial Statements and compliance certificate are actually delivered.”

6. Amendments to Pledge Agreement. Exhibit A to the Pledge Agreement is hereby
amended and restating in its entirety to read as set forth on Schedule II to
this Amendment.

7. Replacement Note. Concurrently with the execution and delivery of this
Amendment, the Borrower shall execute and deliver to the Bank a replacement Term
Note in a principal amount equal to $25,000,000 (the “New Note”).

8. Post-Closing Covenants. No later than November 15, 2012, the Borrower shall
deliver, or cause to be delivered, to the Bank:

(a) A joinder agreement (the “Joinder”) in form and substance satisfactory to
the Bank, whereby Procurian International II LLC, Procurian IP Holdings, LLC,
Media IQ, LLC and Utilities Analyses, Incorporated (each a “Joining Subsidiary”)
shall join the Loan Agreement and other Loan Documents as a Borrower, Obligor,
Grantor and Pledgor and grant the Bank a security interest in all their assets.

(b) A certificate from a responsible officer of each Joining Subsidiary
certifying (i) that attached thereto is a true and complete copy of the
resolutions, in form and substance satisfactory to the Bank, of such Joining
Subsidiary authorizing the execution and delivery of the Joinder and the
performance of the Joinder and the Loan Documents to which it is becoming a
party pursuant to such Joinder, and that such resolutions have not been amended,
modified, revoked or rescinded in any manner and are in full force and effect,
(ii) that attached thereto is a true and complete copy of such Joining
Subsidiary’s organizational documents, and that such organizational documents
have not been amended, modified, revoked or rescinded and are in full force and
effect, (iii) good standing certificates dated as of a recent date from the
Secretary of State or appropriate taxing or other authorities in the
jurisdiction of formation of such Joining Subsidiary and (iv) as to the
incumbency and specimen signatures of each officer executing the Joinder on
behalf of such Joining Subsidiary;

(c) An executed legal opinion of counsel to the Joining Subsidiaries, addressed
to the Bank and covering such matters incident to the transactions contemplated
by the Joinder as the Bank may reasonably require;

 

5



--------------------------------------------------------------------------------

(d) The Bank shall have received UCC lien searches in form and substance
satisfactory to it for the Joining Subsidiaries; and

(e) Stock certificates for the certificated interests, if any, in Procurian
Switzerland GmbH, Procurian Spain, S.L., Media IQ, LLC and Utilities Analyses,
Incorporated pledged under the Pledge Agreement (as amended by this Amendment),
duly indorsed in blank.

If the Borrower fails to deliver any of the above items by November 15, 2012
after the date hereof (or such later date as the Bank shall agree to in
writing), such failure shall as of such date constitute an Event of Default,
unless the Bank in its sole discretion shall extend the dates for the foregoing
deliveries or waive such requirement.

9. Representations and Warranties. The Borrower hereby represents and warrants
to the Bank that:

(a) No Default or Event of Default exists.

(b) The representations and warranties made in the Loan Documents are true and
correct in all material respects on and as of the date hereof as if made on and
as of the date hereof.

(c) The Borrower has the power and authority, and the legal right to make,
deliver and perform this Amendment and the New Note and to consummate the
transactions contemplated hereby and thereby.

(d) The execution and delivery of this Amendment and the New Note by and on
behalf of the Borrower has been duly authorized by all requisite action on
behalf of the Borrower, and this Amendment and the New Note constitute the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their terms.

(e) The execution, delivery and performance of this Amendment and the New Note
the consummation of the transactions contemplated hereby and thereby will not
violate any law or any contractual obligation of the Borrower and will not
result in, or require, the creation or imposition of any lien on any of its or
their properties or revenues pursuant to any law or any such contractual
obligation.

(f) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment and the New Note, except to the extent obtained on or
before the date hereof.

(g) Procurian Inc. has no subsidiaries formed under the laws of any state of the
United States of America that are not party to the Loan Agreement as a borrower
thereunder, other than the Joining Subsidiaries.

10. Conditions Precedent. The effectiveness of this Amendment is subject to the
fulfillment, to the satisfaction of the Bank, of the following conditions
precedent:

 

6



--------------------------------------------------------------------------------

(a) The Borrower and the Bank shall have executed and delivered this Amendment.

(b) The Borrower shall have executed and delivered the New Note.

(c) Receipt by the Bank of a certificate from a responsible officer of the
Borrower dated as of the date hereof certifying (i) that attached thereto is a
true and complete copy of the resolutions, in form and substance satisfactory to
the Bank, of the Borrower authorizing the execution, delivery and performance of
this Amendment and the New Note and the borrowing of the Additional Term Loan
Increase, and that such resolutions have not been amended, modified, revoked or
rescinded in any manner and are in full force and effect, (ii) that attached
thereto is a true and complete copy of the Borrower’s organizational documents
(or a statement that there has been no change to such organizational documents
since August 3, 2010 (the date they were last delivered to the Bank)), and that
such organizational documents have not been amended, modified, revoked or
rescinded and are in full force and effect, (iii) good standing certificates
dated as of a recent date from the Secretary of State or appropriate taxing or
other authorities in the jurisdiction of formation of the Borrower and (iv) as
to the incumbency and specimen signatures of each officer executing the Loan
Documents on behalf of the Borrower.

(d) Receipt by the Bank of a certificate of an officer of the Borrower
certifying that (i) the representations and warranties made by the Borrower in
the Loan Documents are true and correct in all material respects as of the date
hereof, (ii) it is in compliance with all of its covenants contained in the Loan
Documents, and (iii) no Event of Default exists or would exist after giving
effect to this Amendment, the advance of the Additional Term Loan Advance, the
Acquisition and the transactions contemplated hereby.

(e) There shall be no (i) material actions, suits, proceedings or government
investigations pending or threatened against the Borrower or any Subsidiaries,
or (ii) material contingent obligations of the Borrower or any Subsidiary.

(f) There shall have been no material adverse change in the condition (financial
or otherwise), operations, properties, assets or prospects of the Borrower and
its Subsidiaries since the date of the audited Financial Statements most
recently delivered to the Bank pursuant to the Loan Agreement.

(g) The Bank shall have received the executed legal opinion of counsel to the
Borrower. Such opinion shall be addressed to the Bank and cover such matters
incident to the transactions contemplated by this Amendment and the New Note as
the Bank may reasonably require.

(h) The Borrower shall have paid the Bank an amendment fee of $32,500, which
shall be deemed fully earned and non-refundable as of the date of this
Amendment, and all expenses of the Bank payable by the Borrower in accordance
with Section 16(a) of this Amendment to the extent then invoiced.

(i) The Bank shall have received evidence satisfactory to it that all necessary
actions to perfect and protect the security interests created by the Pledge
Agreement, as amended hereby, including, without limitation, the filing of UCC
financing statements in the appropriate jurisdiction, have been taken.

 

7



--------------------------------------------------------------------------------

(j) The Bank shall have received such additional documents, certificates, and
information as the Bank may reasonably require pursuant to the terms hereof or
otherwise reasonably request.

11. Affirmations. The Borrower hereby: (a) affirms all the provisions of the
Loan Documents as supplemented and amended hereby, (b) agrees that the terms and
conditions of the Loan Documents shall continue in full force and effect as
supplemented and amended hereby, and (c) acknowledges and agrees that it has no
defense, set-off, counterclaim or challenge against the payment of any sums
owing under the Loan Documents or the enforcement of any of the terms or
conditions thereof. The Bank hereby: (a) affirms all the provisions of the Loan
Documents as supplemented and amended hereby, (b) agrees that the terms and
conditions of the Loan Documents shall continue in full force and effect as
supplemented and amended hereby.

12. Limited Effect. Except as expressly modified hereby, the Loan Documents
shall continue to be, and shall remain, unaltered and in full force and effect
in accordance with their terms, and nothing herein shall constitute a waiver of
any Default, Event of Default or, except as expressly provided herein, any terms
or provisions of the Loan Documents.

13. Release and Indemnity.

(a) Recognizing and in consideration of the Bank’s agreements set forth herein,
the Borrower hereby waives and releases the Bank and its affiliates and the
officers, attorneys, agents, employees and advisors of such Persons
(collectively, the “Indemnified Parties”) from any liability, suit, damage,
claim, loss or expense of any kind or nature whatsoever and howsoever arising
that the Borrower ever had or now has against any of them through and including
the date hereof arising out of or relating to any acts or omissions with respect
to this Amendment, the New Note, Loan Agreement, the other Loan Documents or any
other matters described or referred to herein or therein or related hereto or
thereto.

(b) The Borrower further hereby agrees to indemnify and hold each Indemnified
Party harmless from any loss, damage, judgment, liability or expense (including
counsel fees) suffered by or rendered against such Indemnified Party or any of
them on account of anything arising out of this Amendment, the New Note, the
Loan Agreement, the other Loan Documents or any other document delivered
pursuant hereto or thereto up to and including the date hereof; provided that
the Borrower shall not have any obligation hereunder to any Indemnified Party
with respect to indemnified liabilities arising from the gross negligence or
willful misconduct of such Indemnified Party as finally determined by a court of
competent jurisdiction.

14. Integration. This Amendment constitutes the sole agreement of the parties
with respect to the terms hereof and shall supersede all oral negotiations and
the terms of prior writings with respect thereto.

 

8



--------------------------------------------------------------------------------

15. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

16. Miscellaneous.

(a) Expenses. The Borrower hereby agrees to pay all of the Bank’s reasonable
out-of-pocket fees and expenses incurred in connection with the preparation,
negotiation and execution of this Amendment, the New Note and the transactions
described herein and the other documents executed in connection herewith or
therewith, including without limitation, the reasonable fees and expenses of
counsel to the Bank.

(b) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
its conflict of laws provisions.

(c) Successor and Assigns. This Amendment shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns.

(d) Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Amendment.

(e) Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

(f) Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

PROCURIAN USA INC. By:   /s/ Joseph F. Waterman Name:   Joseph F. Waterman
Title:   Chief Financial Officer

 

ICG COMMERCE INVESTMENTS, LLC By:   /s/ Joseph F. Waterman Name:   Joseph F.
Waterman Title:   Treasurer

 

PROCURIAN INTERNATIONAL I LLC By:   /s/ Joseph F. Waterman Name:   Joseph F.
Waterman Title:   Treasurer

 

PROCURIAN INC. By:   /s/ Joseph F. Waterman Name:   Joseph F. Waterman Title:  
Treasurer



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ John Barth Name:   John Barth Title:  
SVP

 

11



--------------------------------------------------------------------------------

Schedule I to Amendment

Exhibit “B” to Loan Agreement

Illustrative Example for Calculation of Acquired EBITDA and Equalization

Borrower acquires Newco on August 15, 2012 in a Permitted Acquisition. The first
financial covenant test date which would include Acquired EBITDA of Newco as
part of the Adjusted EBITDA calculation is September 30, 2012.

The historical EBITDA of Newco to be included in the calculation of Acquired
EBITDA for purposes of determining Adjusted EBITDA will be for the period from
October 1, 2011 through August 14, 2012 (the date immediately preceding the date
of the acquisition of Newco). From and after August 15, 2012 through the end of
September 30, 2012, the EBITDA of Newco will part of the Borrowers’ actual
EBITDA.

The historical EBITDA of Newco is to be deemed to have been earned equally
during the Equalized Period (i.e., the portion of the Reference Period
consisting of full fiscal quarters ended prior to the date of the acquisition
during such Reference Period). Any historical EBITDA of Newco earned in a
partially completed quarter during the Reference Period will be included in the
calculation of Acquired EBITDA but will not be equalized.

The Equalized Period in respect of Newco’s historical EBITDA included in the
first Reference Period (i.e., ending September 30, 2012) would be the fiscal
quarters ended December 31, 2012, March 31, 2012 and June 30, 2012.

Therefore, if Newco earned (x) $1mm of EBITDA for the fiscal quarter ended
December 31, 2011; (y) $2mm of EBITDA for the fiscal quarter ended March 31,
2012 and (z) $3mm of EBITDA for the fiscal quarter ended June 30, 2012, for an
aggregate EBITDA during such quarters of $6mm, the historical EBITDA of Newco
for each of the fiscal quarters ended December 31, 2011, March 31, 2012 and
June 30, 2012 will be deemed to be $2mm (after equalizing the $6mm aggregate
historical EBITDA of Newco over such three full fiscal quarter period).

For purposes of determining Acquired EBITDA after giving effect to the Newco
Acquisition, the Acquired EBITDA for the Reference Period ending September 30,
2012 will be equal to $6mm plus Newco’s historical EBITDA for the partial fiscal
quarter from July 1, 2012 through August 14, 2012.

For the subsequent Reference Period ending December 31, 2012, Acquired EBITDA
will include Newco’s historical EBITDA from January 1, 2012 through and
including August 14, 2012. The Acquired EBITDA for Newco for the Reference
Period ending December 31, 2012 will equal $2mm (for the quarter ended March 31,
2012) plus $2mm for the quarter ended June 30, 2012 plus Newco’s actual
historical Newco EBITDA attributable to the dates from July 1, 2012 through and
including August 14, 2012.



--------------------------------------------------------------------------------

Schedule II to Amendment

EXHIBIT A TO PLEDGE AGREEMENT

The specific assets listed below are pledged as collateral and are restricted
from trading and withdrawals.

 

Pledgor

  

Issuer

   Description
of Securities    Issuer’s
Jurisdiction    Percentage
of Interest     Cert.
Number  

Procurian Inc.

   Procurian USA Inc.    Common    Pennsylvania      100 %      2   

Procurian Inc.

   ICG Commerce Investments, LLC    Membership
Interest    Delaware      100 %      n/a   

Procurian Inc.

   Procurian International I LLC (f/k/a ICG Commerce International, LLC)   
Membership
Interest    Delaware      100 %      n/a   

Procurian International I LLC

   Procurian International II LLC (f/k/a ICG Commerce International II, LLC)   
Membership
Interest    Delaware      100 %      n/a   

Procurian International I LLC

   Procurian IP Holdings, LLC (f/k/a ICG Commerce Mexico II, LLC)    Membership
Interest    Delaware      100 %      n/a   

Procurian International I LLC

   Procurian UK Limited (f/k/a ICG Commerce UK Limited)    Common    UK      65
%      n/a   

Procurian International I LLC

   ICG Commerce India Private Limited    Common    India      65 %      1, 3   

Procurian International I LLC

   Procurian Australia Pty Limited (f/k/a ICG Commerce Australia Pty Limited)   
Common    Australia      65 %      1   

Procurian International I LLC

   Procurian Singapore Pte. Ltd. (f/k/a ICG Singapore Pte. Ltd.)    Common   
Singapore      65 %      1   

Procurian USA Inc.

   ICG Commerce (Shenzhen) Co., Ltd.    n/a    China      65 %      n/a   



--------------------------------------------------------------------------------

Schedule II to Amendment

 

Procurian International I LLC

   ICG Commerce Czech Republic s.r.o.    Membership
Interest    Czech
Republic      65 %      n/a   

Procurian International I LLC

   Procurian Canadian Inc. (f/k/a ICG Commerce Canada Inc.)    Common    Canada
     65 %      n/a   

Procurian International I LLC

   Procurian Brasil Serviços de Contractação de Suprimentos Ltda.    Membership


Interest

   Brazil      65 %      n/a   

Procurian International I LLC

   Procurian Switzerland GmbH    Membership
Interest    Switzerland      65 %      n/a   

Procurian International I LLC

   Procurian Spain, S.L.    Membership
Interest    Spain      65 %      n/a   

Procurian International I LLC

   Procurian Japan G.K.    Membership


Interest

   Japan      65 %      n/a   

Procurian USA Inc.

   Media IQ, LLC    Membership
Interest    New York      100 %      n/a   

Procurian USA Inc.

   Utlities Analyses Incorporated    Common    Georgia      100 %     
3, 5, 9, 10, 11, 12   

 

14